No. 99-40197
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40197
                           Summary Calendar



DARNELL JOHNSON,

                                            Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                            Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:98-CV-279
                          --------------------
                             March 21, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

         Darnell Johnson, Texas inmate #265926, appeals the district

court’s dismissal as successive of his petition for a writ of

habeas corpus.     Johnson’s motions for leave to supplement the

record, an expedited ruling, an evidentiary hearing, and for

appointment of counsel are DENIED.

     Johnson’s petition challenged a 1998 parole proceeding that

resulted in the denial of his release on parole.     Johnson’s

petition did not challenge his conviction, sentence, or parole


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40197
                                 -2-

revocation, which formed the basis for his prior petitions, and

his claims were not or could not have been raised in an earlier

petition.   See In re Cain, 137 F.3d 234, 235 (5th Cir. 1998).

Accordingly, the petition was not successive, and Johnson did not

require authorization to file the petition.

     Johnson’s allegations, however, do not implicate the

violation of a constitutional right.    See 28 U.S.C. § 2254(a);

Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995)(federal habeas

relief cannot be had absent allegation of deprivation of some

right secured by United States Constitution or laws of United

States).

     Texas law does not create a liberty interest in parole, and

Texas prisoners have no constitutional expectancy of release on

parole.    Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997);

Orellana, 65 F.3d at 31.   Johnson’s allegations of cruel and

unusual punishment also do not establish the violation of a

constitutional right.    Woods v. Edwards, 51 F.3d 577, 581 (5th

Cir. 1995) (prisoner must show that he was deprived of the

minimal civilized measure of life’s necessities or some basic

human need).   The disciplinary action of which Johnson complains

does not implicate his freedom from restraint, nor does it

implicate a protected liberty interest under the Due Process

Clause.    See Sandin v. Conner, 515 U.S. 472, 483-85 (1995)

(discipline by prison officials in response to a wide range of

conduct falls within the expected perimeters of the sentence

imposed by a court of law).
                           No. 99-40197
                                -3-

     Accordingly, the judgment of the district court is AFFIRMED

on alternate grounds.   See Emery v. Johnson, 139 F.3d 191, 195

(5th Cir. 1997) (this court may affirm the district court’s

denial of habeas relief on any grounds supported by the record),

cert. denied, 119 S. Ct. 418 (1998).

     AFFIRMED; MOTIONS DENIED.